PETITIONERS APPEARING PRO SE:          ATTORNEYS FOR RESPONDENT:
LARRY G. JONES                         GREGORY F. ZOELLER
SHARON F. JONES                        INDIANA ATTORNEY GENERAL
Hanover, IN                            JESSICA E. REAGAN
                                       DEPUTY ATTORNEY GENERAL
                                       Indianapolis, IN
______________________________________________________________________

                                                                             FILED
                               IN THE                                   May 04 2016, 3:04 pm

                         INDIANA TAX COURT                                   CLERK
                                                                         Indiana Supreme Court
______________________________________________________________________
                                                              Court of Appeals
                                                               and Tax Court


LARRY G. JONES and                    )
SHARON F. JONES,                      )
                                      )
     Petitioners,                     )
                                      )
                  v.                  ) Cause No. 39T10-1308-TA-00068
                                      )
JEFFERSON COUNTY ASSESSOR,            )
                                      )
     Respondent.                      )
______________________________________________________________________

                  ON APPEAL FROM A FINAL DETERMINATION OF
                      THE INDIANA BOARD OF TAX REVIEW

                                FOR PUBLICATION
                                   May 4, 2016
WENTWORTH, J.

      Larry G. and Sharon F. Jones challenge the final determination of the Indiana

Board of Tax Review that upheld the assessments of their real property for the 2008

and 2009 tax years (“years at issue”).   Upon review, the Court affirms the Indiana

Board’s final determination.

                        FACTS AND PROCEDURAL HISTORY

      The Joneses own a single-family dwelling situated on approximately 100 acres of

farmland in Hanover, Indiana.   In 2008, their property was assessed at $501,400
($105,900 for land and $395,500 for improvements), and in 2009, their assessment

increased to $505,100 ($109,600 for land and $395,500 for improvements). (See Cert.

Admin. R. at 73-74.)

      In April of 2011, the Joneses contacted the Jefferson County Assessor to explain

that these assessments were based on the same “critical” error – the assumption that

their residence was 100% complete as of the assessment date when it was not. (See

Cert. Admin. R. at 137.)   The Assessor subsequently inspected the exterior of the

property, determined that the residence appeared to be occupied and complete, and

referred the matter to the Jefferson County Property Tax Assessment Board of Appeals

(PTABOA) for further action. (See Cert. Admin. R. at 68-69, 111-14, 137-40, 143-44.)

On April 18, 2012, after conducting a hearing, the PTABOA denied the Joneses’ appeal.

The Joneses subsequently appealed to the Indiana Board.

      On May 1, 2013, the Indiana Board held a hearing during which the Joneses did

not contest their land valuation, but claimed that their residence should have been

assigned an assessed value of $0 during the years at issue. (See, e.g., Cert. Admin. R.

at 2-3, 147, 151-52.) The Joneses presented a two-page document prepared by the

former Trustee/Assessor of Hanover Township to support their claim.         (See Cert.

Admin. R. at 66-67, 130-31.) The Trustee/Assessor explained that litigation between

the Joneses and the contractor building their house erupted in 2006, leaving the

residence uninhabitable and only 50% complete. (See Cert. Admin. R. at 66-69.) The

Trustee/Assessor further stated that because the residence was still uninhabitable in

2008, it should not have been assessed. (See Cert. Admin. R. at 67.) In addition, the

Trustee/Assessor surmised that someone may have mistakenly assumed that the



                                          2
residence was complete because the Joneses owned another property in the same

neighborhood for which they had applied for a homestead deduction. (See Cert. Admin.

R. at 66-67, 70-71.)

      In response, the Assessor asserted that the Trustee/Assessor’s document lacked

probative value because it was not notarized and contained several unattributed

handwritten alterations. (See Cert. Admin. R. at 144.) The Assessor also presented an

Appraisal that valued the Joneses’ entire property at $500,000 as of January 11, 2011,

despite the fact that the construction of their residence was only 74.5% complete as of

that date. (See Cert. Admin. R. at 77-101, 134, 140-42.) Finally, the Assessor argued

that because the Joneses received a homestead deduction in 2008, it was reasonable

to conclude that they lived in the residence at that time. (See Cert. Admin. R. at 102-10,

142-44.)

      On July 17, 2013, the Indiana Board issued a final determination finding that the

parties’ evidentiary presentations had established that the Joneses’ residence was

assessed as if it were 100% complete during the years at issue when clearly it was not.

(See Cert. Admin. R. at 33-34 ¶ 28.)            Nonetheless, the Indiana Board’s final

determination found that the Joneses’ assessments must stand because their primary

evidence, the Trustee/Assessor’s document, was unreliable and provided insufficient

support for their requested valuation of $0. (See Cert. Admin. R. at 31 ¶ 21, 34-35 ¶¶

29-31.)

      On August 28, 2013, the Joneses initiated this original tax appeal. Thereafter,

the Assessor unsuccessfully moved to dismiss the Joneses’ appeal on the basis that

they failed to timely request and file the certified administrative record. See generally



                                            3
Jones v. Jefferson Cnty. Assessor, 6 N.E.3d 1048 (Ind. Tax Ct. 2014). On November 6,

2014, the Court heard oral argument on the merits. Additional facts will be supplied as

necessary.

                                   STANDARD OF REVIEW

       The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity. Kildsig v. Warrick Cnty. Assessor, 998 N.E.2d

764, 765 (Ind. Tax Ct. 2013).          The Court will reverse a final determination if it is

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

contrary to constitutional right, power, privilege, or immunity; in excess of or short of

statutory jurisdiction, authority, or limitations; without observance of the procedure

required by law; or unsupported by substantial or reliable evidence. IND. CODE § 33-26-

6-6(e)(1)-(5) (2016).

                                     LAW AND ANALYSIS

       On appeal, the Joneses assert that the Indiana Board’s final determination must

be reversed because any other outcome would sanction the Assessor’s failure to

adequately investigate their claim and reversal would correct two clearly erroneous

assessments.1 (See Pet’rs’ Reply Br. at 1-2; Oral Arg. Tr. at 7-8.) More specifically, the

Joneses explain that because it is clear that their residence was incomplete and thus

ineligible for assessment in 2008 and 2009, the Assessor should have corrected the

erroneous assessments by simply assigning their residence an assessed value of $0

1
   The Joneses submitted to the Court a certificate of occupancy, paperwork regarding the
delivery and storage of their personal effects, a permit for the installation of a septic system, and
certain litigation paperwork, but conceded at oral argument that they did not submit any of these
documents to the Indiana Board. (See Pet’rs’ Reply Br. at 4-13; Oral Arg. Tr. at 4-5.)
Accordingly, the Court may not consider them on appeal. See, e.g., North Park Cinemas, Inc. v.
State Bd. of Tax Comm’rs, 689 N.E.2d 765, 768 (Ind. Tax Ct. 1997) (declining to consider newly
presented evidence).
                                                 4
and refunding the property taxes collected on their home for the years at issue. (See

Pet’rs’ Br. at 1-2; Oral Arg. Tr. at 6-9.)

       The Joneses’ entire claim is based on their assumption that because the

construction of their residence was incomplete during the 2008 and 2009 tax years, the

residence was ineligible for assessment during the years at issue and had no value.

Indiana Code § 6-1.1-2-1, however, provides that “all tangible property which is within

the jurisdiction of this state on the assessment date of a year is subject to assessment

and taxation for that year.” IND. CODE § 6-1.1-2-1 (2008). Consequently, the Assessor

was required to determine the true tax value (i.e., the market value-in-use)2 of the

Joneses’ residence for the years at issue. See IND. CODE § 6-1.1-31-6(c) (2008); 2002

REAL PROPERTY ASSESSMENT MANUAL (2004 Reprint) (Manual) (incorporated by

reference at 50 IND. ADMIN. CODE 2.3-1-2 (2002 Supp.)) at 2 (providing that property is

assessed based on its market value-in-use).¶            Accordingly, the focus of this case

concerns the valuation of the Joneses’ property, not the correction of an error as the

Joneses claim.

       Indiana has promulgated a series of guidelines that explain the property valuation

process in detail. See REAL PROPERTY ASSESSMENT GUIDELINES FOR 2002--VERSION A

(2004 Reprint) (incorporated by reference at 50 I.A.C. 2.3-1-2), Bks. 1 & 2. When, as

here, an assessor has assessed real property pursuant to the guidelines, her

assessment is presumed accurate.             Manual at 5.       A taxpayer may rebut that

presumption, however, with other market-based evidence (e.g., sales data, appraisals,


2
  Market value-in-use is defined as the value of a property “for its current use, as reflected by
the utility received by the owner or a similar user, from the property.” 2002 REAL PROPERTY
ASSESSMENT MANUAL (2004 Reprint) (incorporated by reference at 50 IND. ADMIN. CODE 2.3-1-2
(2002 Supp.)) at 2.
                                               5
or actual construction costs) that indicates the assessment is not an accurate reflection

of the property’s market value-in-use. See Manual at 5. The Joneses did not provide

the Indiana Board with any market-based evidence of their property’s market value-in-

use during their administrative hearing. (See Cert. Admin. R. at 63-71.) Consequently,

the Court has no market-based evidence to review and finds no basis for reversing the

Indiana Board’s final determination.

                                       CONCLUSION

      For the above-stated reasons, the final determination of the Indiana Board is

AFFIRMED.




                                           6